

114 HR 6209 IH: To reauthorize the North Korean Human Rights Act of 2004, and for other purposes.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6209IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Ms. Ros-Lehtinen (for herself, Mr. Engel, Mr. Salmon, Mr. Sherman, Mr. Chabot, and Mr. Sires) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo reauthorize the North Korean Human Rights Act of 2004, and for other purposes.
	
		
			1.
			Support for human rights and democracy programs
 Section 102(b)(1) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7812(b)(1)) is amended by striking 2017 and inserting 2022.  2. Actions to promote freedom of information Subsections (b)(1) and (c) of section 104 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7814) are amended by striking 2017 and inserting 2022 each place it appears.
		
			3.
			Special Envoy on North Korean human rights issues
 Section 107(d) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7817(d)) is amended by striking 2017 and inserting 2022.  4. Report on United States humanitarian assistance Section 201(a) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7831(a)) is amended, in the matter preceding paragraph (1), by striking 2017 and inserting 2022.
		
			5.
			Assistance provided outside of North Korea
 Section 203(c)(1) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7833(c)(1)) is amended by striking 2013 through 2017 and inserting 2018 through 2022.  6. Annual reports Section 305(a) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7845(a)) is amended, in the matter preceding paragraph (1) by striking 2017 and inserting 2022.
		